UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2162


In re: DANIEL BROWN, a/k/a Daniel M. Brown,

                Petitioner.



                 On Petition for Writ of Mandamus.
                         (4:14-cv-03659-BHH)


Submitted:   February 23, 2016              Decided:   February 25, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Daniel Brown, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Brown petitions for a writ of mandamus, alleging

unreasonable delay by the district court and seeking an order

directing the district court to act.        Our review of the district

court’s docket sheet discloses that a final order was entered on

October 20, 2015, denying relief on Brown’s 28 U.S.C. § 2254

(2012) petition and his motion to alter or amend the judgment.

Accordingly, we grant leave to proceed in forma pauperis and

deny   the   mandamus   petition   as   moot.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                         PETITION DENIED




                                    2